Citation Nr: 1043526	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-06 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral eye disorder 
claimed as dry eye, blurred vision and burning eyes.

2.  Entitlement to service connection for a lung disorder to 
include shortness of breath and breathing problems.

3.  Entitlement to service connection for left shoulder 
tendonitis claimed as residuals of bilateral shoulder injury.

4.  Entitlement to service connection for right shoulder 
tendonitis claimed as residuals of bilateral shoulder injury.

5.  Entitlement to service connection for left knee 
patellofemoral syndrome.

6.  Entitlement to service connection for right knee 
patellofemoral syndrome.

7.  Entitlement to service connection for left ankle tendonitis.

8.  Entitlement to service connection for right ankle tendonitis.

9.  Entitlement to service connection for residuals of a spider 
bite to the right upper thigh.

10.  Entitlement to a compensable initial disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to February 
2006, including service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that rating decision, the RO granted service 
connection for bilateral hearing loss, assigning that disability 
a noncompensable initial disability rating; and denied service 
connection for the remainder of the claimed disorders on appeal.  

In the July 2006 rating decision the RO also granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned that disability an initial disability rating of 50 
percent, effective from February 12, 2006.  The Veteran perfected 
an appeal from that decision as to the initial disability rating 
assigned.  Thereafter, in a November 2007 rating decision, the RO 
granted the PTSD a 100 percent disability rating, effective from 
February 12, 2006.  As this grant of a 100 percent disability 
rating covers the whole period of the appeal, it constitutes a 
full grant of the benefit sought.  Therefore, the appeal 
regarding this issue has been resolved and the claim is no longer 
on appeal to the Board.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Review of the claims file reveals that the Veteran testified at a 
November 2007 Decision Review Officer Hearing at the RO.  An 
April 2008 letter from the RO shows that the transcript of that 
hearing was lost, and the RO provided the Veteran the option to 
return for another hearing or submit additional evidence to 
support his claim, or to withdraw his request for the hearing.  
The Veteran's representative submitted a "recreated transcript" 
of that hearing that was based on a written script prepared prior 
to the hearing and read verbatim into the record at the hearing.  
The Veteran subsequently withdrew his request for any further 
hearing.

In March 2009 the claims file was transferred to the San Juan, 
Puerto Rico RO.
 
The issues of entitlement to service connection for (1) bilateral 
shoulder tendonitis claimed as residuals of bilateral shoulder 
injury, (2) bilateral knee patellofemoral syndrome, (3) bilateral 
ankle tendonitis, and (4) residuals of a spider bite to the right 
upper thigh, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent medical evidence does not show the presence of 
a vision disorder other than refractive error impairment of 
myopia.

2.  The competent medical evidence does not show the presence of 
a lung disorder to include shortness of breath and breathing 
problems.

3.  The Veteran's bilateral hearing loss is productive of Level I 
hearing loss in one ear and Level II hearing loss in the other 
ear.


CONCLUSIONS OF LAW

1.  A bilateral eye disorder claimed as dry eye, blurred vision 
and burning eyes, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2010).

2.  A lung disorder to include shortness of breath and breathing 
problems, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The schedular criteria have not been met for a compensable 
disability rating for bilateral hearing loss.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.85, Diagnostic Code 
6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
May 2006, June 2006, September 2006, March 2007, and October 
2009.  These documents in combination provided notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claims for service connection and 
increased rating on appeal.  The RO has provided adequate notice 
of how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in a statement of the 
case in August 2007.  To the extent the appellant did not receive 
full notice prior to the initial decision, after pertinent notice 
was provided, the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims on appeal.  
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA.  VA appropriately examined the medical history of the 
Veteran's claimed hearing loss for compensation purposes 
addressing the increased rating claim.  Findings from the reports 
of examinations conducted are adequate for the purposes of 
deciding the hearing loss claim on appeal.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was also provided with an opportunity to present 
testimony at a hearing on appeal before a Veteran Law Judge, but 
he declined.  He did testify before an RO Decision Review Officer 
in November 2007.  As explained in the introduction, the official 
transcript of that hearing was lost but the Veteran's 
representative provided a "re-creation" based on the written 
script prepared prior to the hearing, and read verbatim into the 
record at the November 2007 hearing.  The Veteran subsequently 
declined any further hearing before the RO or Board.  In view of 
the origin of the recreated transcript, the Board finds that it 
adequately represents the Veteran's testimony at the November 
2007 hearing.   

The duty to assist includes the duty to provide a medical 
examination or obtain a medical opinion when such is necessary to 
make a decision on the claim, as defined by law.  VA has not 
afforded the Veteran a VA examination with an opinion as to the 
etiology of his claimed bilateral eye disorder and lung disorder.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
regarding this claim, inquiry as to four factors are for 
consideration: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; 
(2) whether there is evidence establishing that an event, 
injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or 
with another service-connected disability; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, an examination is not needed for the claimed 
bilateral eye disorder (other than myopia) or lung disorder, 
because the only evidence indicating the Veteran has a current 
bilateral eye disorder and lung disorder, consists of his own lay 
statements.  Such evidence is insufficient to trigger VA's duty 
to provide an examination.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

The Veteran claims entitlement to service connection for 
bilateral eye disorder claimed as dry eye, blurred vision and 
burning eyes, and for a lung disorder to include shortness of 
breath and breathing problems.

A.  Governing Law and Regulations 

Service connection may be granted for disability resulting from a 
disease contracted or an injury sustained while on active duty in 
the military.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving; however, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In doing 
so, the Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so. Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2010).  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

B.  Factual Background and Analysis

A Medical Prescreen of Medical History Report dated in October 
2002 shows that the Veteran reported he wore corrective lenses.  
A November 2002 report of medical history and medical examination 
shows that the Veteran reported he had worn corrective lenses; 
and on examination distance vision was 20/400 corrected to 20/25 
on the right; and 20/400 corrected to 20/20.

A service treatment record dated in April 2004 shows that the 
Veteran was treated at that time with erythromycin for bacterial 
conjunctivitis.  

A post-deployment (Iraq) health assessment record dated in March 
2005 shows that the Veteran reported he did not have any dimming 
of vision or difficulty breathing.  He reported that while 
deployed he was exposed to sand/dust; and that he was not exposed 
to a number of other cited environmental conditions.  

A post-deployment (Iraq) health assessment record dated in 
December 2005 shows that the Veteran reported he did not have any 
dimming of vision or difficulty breathing.  He reported that 
while deployed he was exposed to smoke from burning trash or 
feces; and that he was not exposed to a number of other cited 
environmental conditions.  
 
VA treatment records show that in March 2006, pulmonary 
examination showed that respiratory effort was easy, with normal 
airflow, no rales, wheezes or rhonchi heard.  Lungs were clear to 
percussion and auscultation time four; breath sounds were normal 
with good air exchange; and with normal respiratory excursions.  
VA treatment records show that in December 2006, respirations 
were regular and lungs were clear to auscultations bilaterally.  
A chest X-ray in December 2006 showed that the lungs were 
normally aerated. 

Review of the remainder of the medical records on file fails to 
show a diagnosis pertaining to any eye disorder that is not 
myopia, or to a lung disorder.  

Refractive errors, are excluded, by regulation, from the 
definition of disease or injury for which veterans benefits are 
authorized if incurred or aggravated in service.  38 C.F.R. §§ 
3.303(c), 4.9.

Although VA regulations do not specifically define what 
constitutes a refractive error, myopia is noted as a type of 
refractive error in VA Manual M21-1MR, Part III, Subpart iv, 
Chapter 4, Section B, para. 10(d).  Further, myopia, more 
commonly known as near sightedness, has been defined as an error 
of refraction.  See Dorland's Illustrated Medical Dictionary, 
1215 (30th edition, 2003).  Myopic astigmatism is also defined as 
a form of refractive error. Id. 169.

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the eyes, 
including myopia, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  

VA regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was the subject 
of aggravation by a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service 
connection may not be granted for defects of congenital, 
developmental, or familial origin, unless the defect was subject 
to a superimposed disease or injury).

As such, regardless of the character or the quality of any 
evidence which the veteran could submit, refractive error, 
including myopia, cannot be recognized as a disability under the 
terms of VA's Schedule for Rating Disabilities and a claim for 
service connection for refractive error must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Winn v. Brown, 8 Vet. App. 510 (1996).  

Because refractive error is excluded from the definition of a 
disease for which service connection may be granted, the 
statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt is not for application.  There is no medical evidence of a 
present eye disorder referable to the claimed dry eye, blurred 
vision or burning eyes.  As a matter of law, the claim for 
service connection for bilateral eye disorder, claimed as dry 
eye, blurred vision and burning eyes, is denied.  

There is also no medical evidence of a lung disorder, to include 
shortness of breath or breathing problems.  

With respect to both claimed disorders, in the absence of proof 
of a present disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, review of the claims file shows no competent medical 
evidence showing the presence of any bilateral eye disorder 
(other than myopia) claimed as dry eye, blurred vision and 
burning eyes, or of any lung disorder, to include shortness of 
breath and breathing problems.  The preponderance of the evidence 
is against these claims for service connection.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).






III.  Initial Disability Rating for Bilateral Hearing Loss

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a 
service-connected disability require review of the entire medical 
history regarding the disability. 38 C.F.R. §§ 4.1, 4.2.  If 
there is a question that arises as to which evaluation to apply, 
the higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2010).

VA regulations require that disability evaluations be based upon 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination reports, 
in light of the whole history, so as to reflect all elements of 
the disability.  Medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 
38 C.F.R. §§ 4.1, 4.2.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In cases such as this in which the 
veteran has appealed the initial rating assigned at the time 
service connection is established, the Board must consider the 
initial rating, and, if indicated, the propriety of a staged 
rating from the initial effective date forward.  See Fenderson v. 
West, 12 Vet. App. 119, 126-7 (1999).  See also Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) (finding 
staged ratings appropriate also in cases where the appeal was not 
as to the initial rating assigned after service connection is 
established).

The Veteran's statements describing the symptoms of his service-
connected disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56 (1990).

The Court has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric designations 
assigned after audiometry evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

In cases in which the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a pure tone audiometry test.  
Examinations will be conducted without the use of hearing aids.  
38 C.F.R. 
§ 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent 
eleven categories of the percentage of discrimination based on 
the controlled speech discrimination test. The vertical columns 
in Table VI represent eleven categories of decibel loss based on 
the pure tone audiometry test.  The numerical designation of 
impaired efficiency (I through XI) will be determined for each 
ear by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column appropriate 
to puretone decibel loss.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing and 
the vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) are 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  These fact 
patterns are not shown in the evidence in this case.  

The Veteran underwent a VA audiological evaluation in May 2006, 
which shows that the pure tone hearing threshold levels at 1000, 
2000, 3000, and 4000 hertz were respectively, 30, 30, 25, and 30 
decibels on the right; and 30, 25, 25, and 25 decibels on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 28.75 decibels for the right 
ear, and 26.25 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent on the right 
and 92 percent on the left.  
 
Application of the May 2006 average puretone threshold (after 
rounding) and speech recognition ability scores to Table VI (in 
38 C.F.R. § 4.85) results in Roman Numeral designations of II for 
the right ear and I for the left ear.  Application of this 
combination to Table VII (in 38 C.F.R. § 4.85), results in a zero 
percent evaluation for hearing impairment under Diagnostic Code 
6100.  

The Veteran underwent a VA audiological evaluation in March 2007, 
which shows that the pure tone hearing threshold levels at 1000, 
2000, 3000, and 4000 hertz were respectively, 20, 20, 20, 20, and 
15 dB on the right; and 15, 20, 20, and 10 dB on the left.  The 
results of that examination revealed an average puretone 
threshold hearing level of 18.75 dB for the right ear, and 11.25 
dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent on the right and 88 percent on 
the left.  
 
Application of the March 2007 average puretone threshold and 
speech recognition ability scores to Table VI (in 38 C.F.R. § 
4.85) results in Roman Numeral designations of I for the right 
ear and II for the left ear.  Application of this combination to 
Table VII (in 38 C.F.R. § 4.85), results in a zero percent 
evaluation for hearing impairment under Diagnostic Code 6100.  

The foregoing discussion shows that for each of the two VA 
examinations, application of the relevant combinations of 
audiological findings to pertinent rules under 38 C.F.R. §§ 4.85 
and 4.86 results in a zero percent evaluation.  Based on the 
foregoing, the Board finds that a compensable evaluation is not 
warranted.  There is no medical evidence showing that the Veteran 
meets the diagnostic criteria for a disability rating in excess 
of zero percent.  

To the extent the Veteran argues that his bilateral hearing loss 
disability is more severely disabling than reflected in the zero 
percent evaluation, his lay assertions of the severity of his 
hearing loss are insufficient to establish entitlement to a 
higher evaluation for hearing loss.  This is because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric designations 
assigned after audiometric evaluations are rendered." Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

In the present case, the "mechanical application" of the 
applicable diagnostic criteria to the evidence at hand clearly 
does not warrant an evaluation in excess of zero percent.  As 
such, the preponderance of the evidence is against entitlement to 
a compensable disability rating for bilateral hearing loss.  

Thus, in summary, based on the evidence of record, the Board 
finds that the Veteran's bilateral hearing loss does not warrant 
a disability rating in excess of the existing zero percent for 
the period from the effective date of service connection.  
Fenderson, supra.  

There is no showing, that the Veteran's bilateral hearing loss 
reflects so exceptional or so unusual a disability picture as to 
warrant referral for consideration of the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).


ORDER

Service connection for bilateral eye disorder claimed as dry eye, 
blurred vision and burning eyes, is denied.

Service connection for a lung disorder to include shortness of 
breath and breathing problems, is denied.

A compensable disability rating for bilateral hearing loss is 
denied.


REMAND

For reasons discussed below, a remand is necessary with respect 
to the claims for service connection for left and right shoulder 
tendonitis claimed as residuals of bilateral shoulder injury; 
left and right knee patellofemoral syndrome; left and right ankle 
tendonitis; and residuals of a spider bite to the right upper 
thigh.

The Veteran served from February 2003 to February 2006.  His 
Certificate of Release or Discharge From Active Duty and other 
documents including DD Forms 2796, post-deployment health 
assessment, show that he served three tours in Iraq, with a 
military occupational specialty of 11B (infantryman) and badges 
included infantry badge/parachutist.  

The Veteran maintains that his claimed bilateral shoulder, knee 
and ankle disorders resulted in part from parachute jumps and 
running while in the military.  During service the Veteran was 
seen in June 2004 for complaints, in part, of having pain all 
over his body.  However, service treatment records show no 
specific treatment for shoulder, knee, or ankle complaints.  

Nevertheless, when examined by VA only three months after 
service, at a May 2006 VA examination, the Veteran reported 
complaints of right and left shoulder pain, right and left knee 
pain, and right and left ankle pain.  He reported that he had had 
these symptoms for varying lengths of time since during service.  
After examination, the report contains an impression that the 
Veteran had bilateral shoulder tendinitis, bilateral 
patellofemoral syndrome, and bilateral ankle tendinitis.  

The examiner at the May 2006 VA examination did not provide an 
opinion as to whether any of these conditions were likely related 
to service.  Subsequent VA treatment records in 2006 and 2007 do 
show continued reports of pain with onset in January 2006 
involving bilateral knees, ankles, and shoulders.
 
It is not clear whether the claimed conditions involving 
bilateral knees, ankles, and shoulders found at the time of the 
May 2006 VA examination constitute chronic conditions still 
present.  The report of a VA examination in March 2007 does not 
address these claimed disorders, and there are no further 
treatment records on file after 2007.

Regarding the claimed residuals of a spider bite to the right 
upper thigh, the Veteran maintains that he was bitten by a spider 
while in service in Iraq and that this resulted in residuals of 
the right upper thigh.  Service treatment records show no 
incident of such a bite to the right upper thigh requiring 
treatment, though there are service treatment records showing two 
separate incidents of treatment for spider bites to the upper lip 
and to the right hip.   

When examined by VA at the May 2006 VA general examination just 
three months after service, the Veteran reported receiving a 
spider bite on the left hip in 2004, and on the right upper inner 
thigh in February 2005, while in Iraq.  He reported that both 
were treated with incision and drainage.  On examination, the 
examiner made findings of similar cyst-like lesions on the right 
hip and right upper inner thigh, which the examiner noted to be 
associated with the claimed spider bites.  The report concluded 
with impressions including of two spider bites, which reflects 
findings including a spider bite of the right upper thigh.  

Subsequently, in July 2006 rating decision, the RO granted 
service connection for residuals of a spider bite to the right 
hip, based in part on the service treatment evidence of a spider 
bite to the right hip; and denied service connection for 
residuals of spider bite to the right upper thigh, based in part 
on the lack of medical evidence in service of treatment for a 
spider bite.  

The Veteran is competent to report any observable symptoms felt 
and seen regarding the claimed disorders involving bilateral 
knees, ankles, and shoulders, and residuals of a spider bite to 
the right upper thigh. 38 U.S.C.A. § 1153(a) (West 2002); 38 
C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).  

However, if the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There is no medical evidence in service of an incident of a 
spider bite to the right thigh.  However, given the evidence of 
more than one incident of spider bites in service, and the 
similar objective findings of spider bite residuals (similar 
lesions) made by the May 2006 VA examiner (VA general 
examination), the RO should request an opinion as to whether the 
right upper thigh lesion that the examiner found and associated 
with a spider bite, is related to an incident of service.  

In summary, a remand is necessary to arrange for an examination 
and opinion as to the likelihood of an etiological nexus between 
service and any chronic condition present involving the 
shoulders, knees, ankles, and/or right upper thigh.  Prior to 
examination, the any records of treatment outstanding should be 
requested and added to the claims folder.  

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claims under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide 
information as to the dates of any treatment 
received since February 2006 for any 
conditions of the knees, ankles, shoulders, 
and/or right upper thigh; and to ask him to 
furnish signed authorizations for the release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical records 
(not already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R § 3.159 (2010).

2.  Thereafter, schedule the Veteran for VA 
examination by an appropriate specialist to 
determine the nature and etiology of the 
claimed chronic conditions of the knees, 
ankles, shoulders, and right upper thigh due 
to a spider bite.

All studies deemed appropriate in the medical 
opinion of the examiner should be performed, 
and all findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should review 
the entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed should be 
included in the examination report.  If the 
examiner determines that it is not feasible 
to respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence and 
examine the Veteran performing all necessary 
studies.  The examiner should elicit from the 
Veteran a narrative of his history of 
relevant symptoms during and since his period 
of active service.

For any chronic disability of the shoulders, 
knees, ankles or right upper thigh diagnosed, 
the examiner should provide a medical opinion 
as to whether there is a probability of 50 
percent or greater (is at least as likely as 
not) that such disability: 
(a) began or was permanently worsened 
during active service, and/or was the 
result of an inservice injury or 
disease; or, 
(b) in the specific case of a arthritis-
became manifested to a compensable 
degree within one year of separation 
from active duty; or 
(c) is otherwise shown to be 
etiologically related to service.
The examiner should comment on the 
evidentiary basis for any etiological opinion 
addressing whether or not any current 
disability is related to service.

3.  After the requested examination has been 
completed, the examination report should be 
reviewed to ensure that it is in compliance 
with the directives of this remand.  If the 
report is deficient in any manner, it should 
be returned to the examiner.

4.  Conduct any additional development deemed 
appropriate by the AOJ.

5.  Following any additional development 
deemed appropriate, the AOJ should 
readjudicate the claims on appeal subject to 
this remand.  If any benefit sought is not 
granted, the Veteran and his representative 
should be provided a supplemental statement 
of the case.  Allow an appropriate period of 
time for the Veteran and his representative 
to respond.  Thereafter, return the case to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


